 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. C. Cassidy & Son, Inc. and Chauffeurs, Team-sters, Warehousemen and Helpers Local UnionNo. 135, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 25-CA-1536726 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on 16 March 1983 by Chauf-feurs, Teamsters, Warehousemen and HelpersLocal No. 135, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and dulyserved on L. C. Cassidy & Son, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 25, issued a complaint on 23 March1983, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 3 February1983, following a Board election in Case 25-RC-7839, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about 4 March 1983, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On I April 1983 Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On 27 April 1983 counsel for the General Coun-sel filed directly with the Board a "Motion toStrike Portions of Respondent's Answer andMotion for Summary Judgment." Subsequently, on5 May 1983, the Board issued an order transferringthe proceeding to the Board and a Notice ToShow Cause why the General Counsel's motionsOfficial notice is taken of the record in the representation proceed-ing, Case 25-RC-7839, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.267 NLRB No. 98should not be granted. Respondent filed a responseto the Notice To Show Cause, and a Motion forSummary Judgment on its own behalf.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Portions ofRespondent's AnswerParagraph 1 of the complaint alleges that theoriginal charge was filed by the Union on 16March 1983, and served on Respondent by certi-fied mail on or about 16 March 1983. In its answer,Respondent contends that it is "without knowl-edge" as to the allegations contained in paragraph1 of the complaint, and therefore denies them. Inas-much as the date of the filing appears on thecharge form and proof of service shows that thecharge was served on its filing date, 16 March1983, we grant General Counsel's motion to strikeRespondent's answer to paragraph 1 of the com-plaint.Paragraph 5(b) of the complaint alleges that theUnion was certified by the Board as the exclusivecollective-bargaining representative of employeesin the appropriate unit described in paragraph 5(a);in its answer, Respondent admits the Union's certi-fication, but contends it was invalid based uponRespondent's objections to the election. Paragraph5(c) alleges that the Union has been and is now theexclusive representative for the purposes of collec-tive bargaining of employees in the unit describedin paragraph 5(a); Respondent's answer denies thisallegation of the complaint. Paragraph 5(d) allegesthat the Union, by letter, requested Respondent torecognize and negotiate with it as the exclusivebargaining representative of Respondent's employ-ees; Respondent's answer admits the request forbargaining, but denies that the Union is the dulydesignated exclusive collective-bargaining repre-sentative of Respondent's employees. The GeneralCounsel contends that Respondent's answers to theallegations contained in paragraphs 5(b), (c), and(d) should be struck. While, for the reasons statedherein, we find that Respondent's answers to theseparagraphs do not present a meritorious defense tothe allegations of the complaint, we do not believethey should be struck as they could be viewed asan endeavor by Respondent to preserve its posi-2 We have duly considered Respondent's Motion for Summary Judg-ment. Inasmuch as, for reasons stated herein, we grant the General Coun-sel's Motion for Summary Judgment, we hereby deny Respondent'smotion.578 L. C. CASSIDY & SON, INC.tion. See Rod-Ric Corp., 171 NLRB 922 (1968).Accordingly, the General Counsel's motion tostrike paragraph 5(c) and portions of paragraphs5(b) and (d) is denied.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain with the Union, but in substanceattacks the validity of the Union's certification onthe basis of its objections to the election in the un-derlying representation proceeding. The GeneralCounsel argues that all material issues have beenpreviously decided. We agree with the GeneralCounsel.A review of the record herein, including therecord in Case 25-RC-7839, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was held among the employ-ees in the stipulated unit. The tally of ballotsshowed that, of approximately 19 eligible voters,11 cast valid ballots in favor of, and 6 against, theUnion; there were 2 challenged ballots, an insuffi-cient number to affect the results. Thereafter, Re-spondent filed timely objections to the election, al-leging, in essence, that the Union's observer, wear-ing an official observer's badge, was permitted toleave the polls while the polls were open; that theUnion's observer talked to one or more eligiblevoters outside the polling area prior to their havingvoted; and that the Board agent conducting theelection, in the company of Respondent's observer,left the polling area with the ballot box while thepolls were open. Following an investigation, theRegional Director, on 13 October 1982, issued areport in which he recommended that Respond-ent's objections be overruled and the Union be cer-tified. Thereafter, Respondent timely filed excep-tions to the Regional Director's report. On 3 Feb-ruary 1983 the Board issued a Decision and Certifi-cation of Representative which adopted the Re-gional Director's report (not included in volumesof Board Decisions).It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doess See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).it allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.4On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Indiana corporation maintaining its prin-cipal office and place of business in Indianapolis,Indiana, engaged in the business of sale and instal-lation of residential and apartment building insula-tion. Respondent, during the 12 months precedingissuance of the complaint, a representative period,in the course and conduct of its operations, derivedgross revenues in excess of $500,000, and receivedat its Indianapolis, Indiana, facility products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters, Warehousemen and Help-ers Local Union No. 135, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.4 With respect to Respondent's contention that, in certifying theUnion, the Board failed to review all of the evidence submitted to theRegional Director, we note the Board has addressed this issue of thecompleteness of the record in representation cases in Frontier Hotel, 265NLRB 343 (1982), in which it cited its newly revised regulation, Sec.102.69(gXlXii) of the Board's Rules and Regulations, providing,mhe record in objections cases where no hearing is held consists ofthe objections which were filed, the regional director's report or de-cision, all documentary evidence, except statements of witnesses,relied upon by the regional director in his report or decision, anybriefs ... and any other motions, rulings, or orders of the regionaldirector.It is clear, therefore, that failure to transmit statements of wit-nesses to the Board with the record in the representation case doesnot mean that the record before the Board was incomplete and doesnot invalidate the subsequent certification. Accordingly, we findwithout merit this contention of Respondent.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time installersand helpers, mechanics and semi-drivers em-ployed by Respondent at its 1918 South HighSchool Road, Indianapolis, Indiana facility;BUT EXCLUDING all office clerical employ-ees, all professional employees, all sales em-ployees, all supervisors and guards as definedin the Act, and all other employees.2. The certificationOn 3 September 1982 a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 25, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton 3 February 1983, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about 3 March 1983, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about 4 March 1983, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, since4 March 1983, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(aX5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Co., 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. L. C. Cassidy & Son, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Chauffeurs, Teamsters, Warehousemen andHelpers Local Union No. 135, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time installersand helpers, mechanics and semi-drivers employedby Respondent at its 1918 South High SchoolRoad, Indianapolis, Indiana, facility; BUT EX-CLUDING all office clerical employees, all profes-sional employees, all sales employees, all supervi-sors and guards as defined in the Act, and all otheremployees, constitute a unit appropriate for the580 L. C. CASSIDY & SON, INC.purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since 3 February 1983 the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about 4 March 1983, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,L. C. Cassidy & Son, Inc., Indianapolis, Indiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Team-sters, Warehousemen and Helpers Local Union No.135, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time installersand helpers, mechanics and semi-drivers em-ployed by Respondent at its 1918 South HighSchool Road, Indianapolis, Indiana facility;BUT EXCLUDING all office clerical employ-ees, all professional employees, all sales em-ployees, all supervisors and guards as definedin the Act, and all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its 1918 South High School Road, In-dianapolis, Indiana, facility copies of the attachednotice marked "Appendix."5Copies of said notice,on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Chauffeurs, Teamsters, Warehousemenand Helpers Local Union No. 135, a/w Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time installersand helpers, mechanics and semi-drivers em-ployed by us at our 1918 South High School581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoad, Indianapolis, Indiana facility; BUTEXCLUDING all office clerical employees,all professional employees, all sales employ-ees, all supervisors and guards as defined inthe Act, and all other employees.L. C. CASSIDY & SON, INC.582